DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on March 5, 2021.
Claims 7, 9, 12 and 17 have been cancelled.
Claims 1-6, 8, 10, 11, 13-16 and 18-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The hydraulic power source and method for a watercraft as claimed are not shown or suggested in the prior art because of the use of a hydraulic pump that is operatively engaged with a variable ratio drive assembly, where said hydraulic pump powers a hydraulic motor, and said hydraulic motor powers a flexible vane impeller pump or a centrifugal pump.
The prior art as disclosed by Aron (US 6,009,822) shows the use of a watercraft with an engine, a drive assembly with a belt and pulleys, a hydraulic pump that is driven by said engine through said drive assembly, a reversible hydraulic motor that is driven by said hydraulic pump, and a bow thruster or water jet pump with a propeller that is powered by said hydraulic motor.  Haka (US 10,030,748) discloses a continuously variable transmission with an input shaft having an input gear, a variable ratio drive assembly, and an output shaft with an output gear.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


March 9, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617